Citation Nr: 1608442	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus type 2, with erectile dysfunction (ED), currently rated 20 percent.

2.  Entitlement to an increased rating for diabetic neuropathy of the right (major) upper extremity associated with diabetes, currently rated 10 percent.

3.  Entitlement to an increased rating for diabetic neuropathy of the left (minor) upper extremity associated with diabetes, currently rated 10 percent.

4.  Entitlement to an increased rating for diabetic neuropathy of the right lower extremity associated with diabetes, currently rated 10 percent.

5.  Entitlement to an increased rating for diabetic neuropathy of the left lower extremity associated with diabetes, currently rated 10 percent.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971 and from June 1991 to December 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied increased ratings for the Veteran's diabetes and peripheral neuropathy of each extremity.  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In April 2015, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.

In August 2015, the Veteran requested another Board hearing.  He wrote that VA was "telling me that I am still the same and nothing has changed.  The information is not true so therefore I am requesting a date to appear before the Board."  The Court has not resolved the issue of whether VA is required to provide more than one Board hearing if requested by a veteran.  See 38 C.F.R. § 20.700(a) (2015) (providing that "[a] hearing on appeal will be granted" when requested); McDaniel v. Shinseki, No. 12-1143, 2013 WL 5525648 (Oct. 7, 2013) (panel Order) (noting that the case was referred to a panel of the Court to resolve the question of whether the Secretary is required, under 38 C.F.R. § 20.700, to provide more than one hearing at the Board level at the request of a claimant or whether requests for second or subsequent hearings are provided at the Secretary's discretion, but vacating the Board's decision without addressing the issue).  As a second hearing has not been found to be required in these circumstances, the Board will not exercise its discretion to remand this case again for another Board hearing at the RO or delay the case for a hearing at the Board, for the following reasons.

As indicated below, the Veteran has had the opportunity to provide lay evidence regarding the level of severity of his disability and those statements have been considered in granting increased ratings for some of the disabilities on appeal.  The Veteran's statement as to the reason for another hearing is general in nature and does not indicate that he would provide additional evidence that would be relevant or material to the issues on appeal.  Consequently, a remand or delay in these circumstances would only postpone a resolution to the appeal that is partly favorable to the Veteran and impose unnecessary burdens on VA's adjudication system with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).  The Board therefore denies the Veteran's request for another Board hearing.


FINDINGS OF FACT

1.  The Veteran's diabetes requires insulin and restricted diet, but not regulation of activities.

2.  The Veteran's diabetic neuropathy of the upper extremities most nearly approximates moderate incomplete paralysis.

3.   The Veteran's diabetic neuropathy of the lower extremities most nearly approximates moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for a rating of 30 percent, but no higher, for diabetic neuropathy of the right (major) upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8615.

3.  The criteria for a rating of 20 percent, but no higher, for diabetic neuropathy of the left (minor) upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8615.

4.  The criteria for an increased rating for diabetic neuropathy of the right lower extremity, currently rated 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8625 (2015).

5.  The criteria for an increased rating for diabetic neuropathy of the left lower extremity, currently rated 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8625.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA provided pre-adjudication notice to the Veteran in January 2008 of the information and evidence needed to substantiate and complete his increased rating claims, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  In its April 2015 remand, the Board instructed that the AOJ obtain outstanding VA treatment records, including from Biloxi and Mobile, Alabama, from November 2013, records from the Social Security Administration (SSA), and request that the Veteran provide authorization to obtain private chiropractic records he referenced at the hearing.  The AOJ obtained the VA treatment records, the SSA records, and after authorization was obtained, the private treatment records.  The Veteran was also afforded two VA examinations, in February 2008 and November 2013.  For the reasons indicated in the discussion below, these examinations are adequate to decide the claims.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the August 2014 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 30 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, uniform ratings are proper.

Diabetes

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes requires insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

During the Board hearing, the Veteran indicated that he had problems mowing his lawn due to his diabetes and neuropathy, and that his activities were therefore regulated.  Board Hearing Transcript, at 3-4.  He also testified that he could not do certain activities and had been trying to get his doctor to allow him to exercise, which he could not do due to his diabetes.  Id. at 5.  When asked if his doctor had written anything down about regulating his activities, the Veteran said he had not really looked but told the doctor certain things that he could not do like mowing the lawn and felt tired a lot but felt all right once he took his medication.  Id. at 6.  On the February 2008 VA examination, the Veteran indicated that he was independent in his activities and denied impediment to his usual occupation, which was working full time for the U.S. postal service.  On the November 2013 VA examination, it was specifically indicated that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The examiner also indicated that the diabetes did not impact the Veteran's ability to work.  The VA treatment records contain multiple references to diabetes without complications, but do not indicate that the diabetes requires regulation of activities.  There are also diabetic foot care notes indicating that the Veteran should exercise his feet by walking.

The above reflects that there is no medical evidence of "avoidance of strenuous occupational and recreational activities."  Veterans are competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Veteran indicated only that he sought permission from his doctors to exercise and that he could not mow his lawn.  He did not indicate that any physician had told him to regulate his activities due to his diabetes.  Moreover, the VA treatment notes indicate that Veteran was told to exercise his feet by walking in the context of diabetic foot care.  As the only medical opinion to specifically address the question indicated that the Veteran did not have to regulate his activities due to his diabetes and the lay and medical evidence is not inconsistent with this opinion, the weight of the evidence is against a finding that the Veteran's diabetes requires regulation of activities.  As the higher ratings all require regulation of activities, and in any event there is no argument or evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's diabetes.  The benefit of the doubt doctrine is thus not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A Note following DC 7913 provides that compensable complications are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process.  The Board has thus considered whether a separate evaluation for ED should be granted.  However, 38 C.F.R. § 4.115, DC 7522 specifies that in order for ED to be compensated, it must associated with a deformity of the penis.  There is no evidence of such deformity, and a separate compensable rating for erectile dysfunction is not warranted.

Neuropathy

The Veteran's upper extremity diabetic neuropathy is rated under 38 C.F.R. § 4.124a, DC 8615, applicable to neuritis involving the median nerve.  Under DC 8615, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve, a 30 percent rating is warranted for moderate incomplete paralysis of the major side and 20 percent of the minor side, a 50 percent rating is warranted for severe incomplete paralysis of the major side and 40 percent of the minor side, and a 70 percent rating is warranted for complete paralysis of the major side and 60 percent of the minor side.  The Veteran is right handed.

The Veteran's lower extremity diabetic neuropathy is rated under DC 8625, applicable to neuritis involving the posterior tibial nerve.  Under DC 8625, mild and moderate incomplete paralysis of the posterior tibial nerve warrants a 10 percent rating, severe incomplete paralysis warrants a 20 percent rating, and complete paralysis warrants a 30 percent rating.  38 C.F.R. § 4.123 provides that neuritis is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating for neuritis not characterized by organic changes is for moderate or moderately severe incomplete paralysis.  A Note at the beginning of the section of the criteria on diseases of the peripheral nerves (including the median and posterior tibial nerves) indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.

On the November 2013 VA examination, the Veteran reported intermittent tingling, numbness, and burning of the hands and feet for ten years.  On the February 2008 VA examination, the Veteran described his forearms and hands going to sleep and the back of his legs down into the heel with sitting for long periods of time.  He also complained of frequent leg cramps in his thighs and calves.  During the Board hearing, the Veteran described pain, burning, and numbness in the feet, numbness and burning of the hands, and difficulty gripping.

The neurologic findings on the February 2008 VA examination were essentially normal, but on the November 2013 VA examination, "moderate" intermittent pain of each extremity was found, as well as moderate paresthesias and/or dysesthesias, and numbness.  Neurologic examination was mostly normal, with absent monofilament across the bilateral forefoot.  The November 2013 VA examiner diagnosed mild incomplete paralysis of the left and right median nerve and left and right posterior tibial nerve.  In his remarks, the VA examiner indicated that the Veteran had a pure mild sensory diabetic neuropathy of the upper and lower limbs without any motor involvement.

Thus, there are references to both moderate and mild impairment due to the Veteran's diabetic neuropathy of each extremity.  In any event, an examiner's characterization of the degree of impairment is not binding on the Board.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Given the Veteran's competent lay testimony indicating similar symptoms throughout the appeal period and the findings on the November 2013 VA examination of multiple moderate symptoms, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's diabetic neuropathy more nearly approximate mild or moderate incomplete paralysis of the median and posterior tibial nerves.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has satisfied the criteria for moderate incomplete paralysis of the median and posterior nerves.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The weight of the evidence is, however, against a finding of severe incomplete paralysis.  Although the Veteran indicated that his peripheral neuropathy (and diabetes) caused him to avoid activities such as mowing the lawn and driving and the numbness in his feet had caused him to lost his balance a couple of time which contributed to his decision to retire, he did not indicate that the symptoms affected a broad range of activities or were so significant in their effect that a finding of severe incomplete paralysis is warranted.  Moreover, the November 2013 VA examiner indicated that there was no motor involvement and the Note relating to the criteria for diseases of the peripheral nerve indicates that the rating should be for at the most the moderate degree if the involvement is wholly sensory.  The examiner also indicated that the peripheral neuropathy had no impact on the Veteran's employment.  As the preponderance of the evidence is against a finding of severe incomplete paralysis, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Given the finding of moderate incomplete paralysis, ratings of 30 percent for right upper peripheral neuropathy and 20 percent for left upper peripheral neuropathy are warranted under DC 8615 for the median nerve.  However, because ratings higher than 10 percent under DC 8625 for the posterior tibial nerve requires severe incomplete paralysis, an increased rating for the Veteran's peripheral neuropathy of the lower extremities is not warranted.  Moreover, as the evidence reflects that the median and posterior nerve are those affected by the diabetic peripheral neuropathy, ratings under different diagnostic codes are not warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (regardless of the precise basis of the RO's 10 percent rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable).

Adequacy of Examinations

The Board notes that neither the February 2008 nor the November 2013 VA examiner reviewed the claims file.  The November 2013 VA examiner did review the VA treatment records.  However, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  As the claims at issue are increased rather than initial rating claims, it is the current level of severity of the disabilities  that is of primary importance.  Francisco, 7 Vet. App. at 57.  Moreover, the above discussion reflects that the examinations were adequate because they were based on consideration of the Veteran's prior medical history and examinations and described the diabetes and peripheral neuropathy in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Finally in this regard, during the Board hearing in response to questions from the undersigned, the Veteran indicated that his symptoms were "a bit worse," and he was willing to report to a new VA examination if required.  Board Hearing Transcript, at 15.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart, 21 Vet. App. at 508.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Id. at 508.  However, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Id.  The Board finds that the Veteran's general statement that the disabilities are "a bit worse" does not by itself warrant the conclusion that the current ratings may be incorrect due to passage of time or otherwise, particularly in light of the finding above that the symptoms have been relatively stable during the appeal period warranting uniform ratings.  A new examination is therefore not required.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The ratings for peripheral neuropathy are based on the criteria of mild, moderate, or severe incomplete paralysis.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Similarly, the regulation of activities in the diabetes criteria as well as the Note taking account of the complications contemplate a broad range of symptoms including those experienced by the Veteran.  The criteria thus contemplate the symptoms and the Board need not consider whether there has been marked interference with employment under Thun.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Although the Veteran stated that he had retired due to loss of balance which he attributed to his diabetic peripheral neuropathy of the lower extremities, the November 2013 VA examiner specifically found that neither the diabetes nor the peripheral neuropathy impacted the Veteran's employment.  The Board finds these specific medical findings to be of greater probative weight than the Veteran's lay statements.  Moreover, to the extent that the examiner's findings were based on the Veteran's statements, the Board finds the Veteran's statement made to a medical provider to be of greater probative weight than those made during testimony in support of an appeal from the denial of compensation benefits.   Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy); Pond v. West, 12 Vet. App. 341, 345 (1999); (interest may affect the credibility of testimony).  The preponderance of the evidence thus reflects that the Veteran's service connected disabilities, to include his service connected PTSD and acne, have not caused marked interference with employment, and remand for referral for extraschedular consideration is therefore not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As there is no marked interference with employment due to the service connected disabilities, the issue of entitlement to TDIU based on these disabilities have not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Conclusion

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting 30 and 20 percent ratings for the Veteran's right and left upper extremity diabetic neuropathy.  As the preponderance of the evidence is against any higher ratings for peripheral neuropathy or for diabetes, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an increased rating for diabetes mellitus type 2, with ED, currently rated 20 percent, is denied.

Entitlement to a rating of 30 percent, but no higher, for diabetic neuropathy of the right (major) upper extremity associated with diabetes, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 20 percent, but no higher, for diabetic neuropathy of the left (minor) upper extremity associated with diabetes, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating for diabetic neuropathy of the right lower extremity associated with diabetes, currently rated 10 percent, is denied.

Entitlement to an increased rating for diabetic neuropathy of the left lower extremity associated with diabetes, currently rated 10 percent, is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


